DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 12 and 14 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (Pub. No.: US 2022/0201654).
 	Regarding claim 1, Lee discloses a first user equipment (UE) in a wireless communication system, the first UE comprising: a transceiver configured to: receive, from a second UE, information indicating an identifier (ID) of the first UE (see abstract, para. 0008, 0100, 0120 – 0121, WTRU PHY ID may include source ID, destination ID, HARQ process ID, etc…); and receive, from the second UE, a physical sidelink shared channel (PSSCH) (see para. 0085 – 0086, a transmitting WTRU and a receiving WTRU communicate using PSSCH); and a processor operably coupled to the transceiver (see Fig. 1B, WTRU 102 with a transceiver 120 and processor 118), the processor configured to determine a physical sidelink feedback channel (PSFCH) resource based on a value modulo a number of PSFCH resources, wherein the value is based on the ID of the first UE (see para. 0156, For example, a PSFCH frequency resource, e.g., an RB index, may include a modular function. A modular function may be based on a WTRU L1 ID and a number of (e.g., the total number of all) PSFCH resources associated with the TX-RX distance…), wherein the transceiver is further configured to transmit, to the second UE, a PSFCH using the PSFCH resource (see Fig. 2, PSFCH transmission, para. 0004, 0085 – 0086, 0091, 0120 - 0121, a WTRU may determine a PSFCH resource for communication with another WTRU).
	Regarding claim 2, Lee discloses wherein: the transceiver is further configured to receive information indicating a period of the PSFCH resource in a resource pool, and the period of the PSFCH resource is a number of slots (see para. 0091, A set of PSFCH resources may be configured in each slot. A network may configure a PSFCH resource in a subset of slots, for example, for a resource pool).
Regarding claim 3, Lee discloses wherein, when the number of slots is zero, a PSFCH transmission from the first UE in the resource pool is disabled (para. 0091, the network may configure one or more of N slots to include a PSFCH resource, where N may be a non-negative integer number (e.g., 0, 1, 2, 4). A resource pool may not include a PSFCH resource, for example, if N=0).

	Regarding claim 4, Lee discloses wherein the PSFCH resource includes a resource in a first slot after a last slot for a reception of the PSSCH (see Fig. 2, para. 0091, note the PFSCH transmission starts after the last slot of the PSSCH).
	Regarding claim 5, Lee discloses wherein: the transceiver is further configured to receive, from the second UE, a sidelink control information (SCI) format, the processor is further configured to identify a zone identifier (zone ID) included in the SCI format, and the zone ID is related to position information of the second UE (see para. 0154, A RX WTRU may determine a TX-RX distance based on, for example, TX WTRU geographical information (e.g., geographical coordinates or ZoneID) received in an SCI associated with the received PSSCH transmission…A ZoneID may include an identity of a geographical zone that an RX WTRU is located in).
	Regarding claim 6, Lee discloses wherein: the transceiver is further configured to receive, from the second UE, a sidelink control information (SCI) format related to the PSSCH, the SCI format includes information indicating whether the PSSCH is: (i) unicast, (ii) groupcast related to a hybrid automatic repeat request acknowledgement (HARQ-ACK) information reporting of a first option, or (ii) groupcast related to a HARQ-ACK information reporting of a second option, the first option corresponds to a PSFCH transmission providing HARQ-ACK information with an ACK or NACK value, and the second option corresponds to a PSFCH transmission providing HARQ-ACK information with a NACK value (see para. 0008, 0111, The WTRU may receive an SCI associated with a PSSCH, para. 0136, 0147, The PSSCH cast type may indicate whether the received PSSCH is unicast or groupcast, para. 0005, 0153, A WTRU may determine a PSFCH resource for an Option 2 Groupcast transmission based on, for example, an ACK and/or a NACK).
	Regarding claim 7, Lee discloses a second user equipment (UE) in a wireless communication system, the second UE comprising: a transceiver configured to: transmit, to a first UE, information indicating an identifier (ID) of the first UE (see abstract, para. 0008, 0100, 0120 – 0121, WTRU PHY ID may include source ID, destination ID, HARQ process ID, etc…); transmit, to the first UE, a physical sidelink shared channel (PSSCH) (see para. 0085 – 0086, a transmitting WTRU and a receiving WTRU communicate using PSSCH); and receive, from the first UE, a physical sidelink feedback channel (PSFCH) using at least one PSFCH resource (see para. 0005, 0008, a WTRU may determine a PSFCH resource for ACK and/or NACK), wherein the at least one PSFCH resource is determined based on a value modulo a number of PSFCH resources, wherein the value is based on the ID of the first UE (see para. 0156, For example, a PSFCH frequency resource, e.g., an RB index, may include a modular function. A modular function may be based on a WTRU L1 ID and a number of (e.g., the total number of all) PSFCH resources associated with the TX-RX distance…).
	Regarding claim 8, Lee discloses wherein: the transceiver is further configured to transmit, to the first UE, configuration information indicating a period of the PSFCH resource in a resource pool, and the period of the PSFCH resource is a number of slots (see para. 0091, A set of PSFCH resources may be configured in each slot. A network may configure a PSFCH resource in a subset of slots, for example, for a resource pool).
Regarding claim 9, Lee discloses wherein, when the number of slots is zero, a PSFCH reception from the first UE in the resource pool is disabled (para. 0091, the network may configure one or more of N slots to include a PSFCH resource, where N may be a non-negative integer number (e.g., 0, 1, 2, 4). A resource pool may not include a PSFCH resource, for example, if N=0).
	Regarding claim 10, Lee discloses wherein the at least one PSFCH resource includes a resource in a first slot after a last slot for a reception of the PSSCH (see Fig. 2, para. 0091, note the PFSCH transmission starts after the last slot of the PSSCH).
	Regarding claim 11, Lee discloses wherein: the transceiver is further configured to transmit, to the first UE, a sidelink control information (SCI) format, and the SCI format includes a zone identifier (zone ID) which is related to position information of the second UE (see para. 0154, A RX WTRU may determine a TX-RX distance based on, for example, TX WTRU geographical information (e.g., geographical coordinates or ZoneID) received in an SCI associated with the received PSSCH transmission…A ZoneID may include an identity of a geographical zone that an RX WTRU is located in).
	Regarding claim 12, Lee discloses wherein: the transceiver is further configured to transmit, to the first UE, a sidelink control information (SCI) format related to the PSSCH, the SCI format includes information indicating whether the PSSCH is (i) unicast, (ii) groupcast related to a hybrid automatic repeat request acknowledgement (HARQ-ACK) information reporting of a first option, or (iii) groupcast related to a HARQ-ACK information reporting of a second option, the first option corresponds to a PSFCH transmission providing HARQ-ACK information with an ACK or NACK value, and the second option corresponds to a PSFCH transmission providing HARQ-ACK information with a NACK value (see para. 0008, 0111, The WTRU may receive an SCI associated with a PSSCH, para. 0136, 0147, The PSSCH cast type may indicate whether the received PSSCH is unicast or groupcast, para. 0005, 0153, A WTRU may determine a PSFCH resource for an Option 2 Groupcast transmission based on, for example, an ACK and/or a NACK).
	Regarding claim 14, Lee discloses a method for operating a first user equipment (UE) in a wireless communication system, the method comprising: receiving, from a second UE, information indicating an identifier (ID) of the first UE (see abstract, para. 0008, 0100, 0120 – 0121, WTRU PHY ID may include source ID, destination ID, HARQ process ID, etc…); receiving, from the second UE, a physical sidelink shared channel (PSSCH) (see para. 0085 – 0086, a transmitting WTRU and a receiving WTRU communicate using PSSCH); determining a physical sidelink feedback channel (PSFCH) resource based on a value modulo a number of PSFCH resources, wherein the value is based on the ID of the first UE (see para. 0156, For example, a PSFCH frequency resource, e.g., an RB index, may include a modular function. A modular function may be based on a WTRU L1 ID and a number of (e.g., the total number of all) PSFCH resources associated with the TX-RX distance…); and transmitting, to the second UE, a PSFCH using the PSFCH resource (see Fig. 2, PSFCH transmission, para. 0004, 0085 – 0086, 0091, 0120 - 0121, a WTRU may determine a PSFCH resource for communication with another WTRU).
	Regarding claim 15, Lee discloses further comprising: receiving information indicating a period of the PSFCH resource in a resource pool, wherein the period of the PSFCH resource is a number of slots (see para. 0091, A set of PSFCH resources may be configured in each slot. A network may configure a PSFCH resource in a subset of slots, for example, for a resource pool).
Regarding claim 16, Lee discloses wherein, when the number of slots is zero, a PSFCH transmission from the first UE in the resource pool is disabled (para. 0091, the network may configure one or more of N slots to include a PSFCH resource, where N may be a non-negative integer number (e.g., 0, 1, 2, 4). A resource pool may not include a PSFCH resource, for example, if N=0).
	Regarding claim 17, Lee discloses wherein the PSFCH resource includes a resource in a first slot after a last slot for a reception of the PSSCH (see Fig. 2, para. 0091, note the PFSCH transmission starts after the last slot of the PSSCH).
	Regarding claim 18, Lee discloses further comprising: receiving, from the second UE, a sidelink control information (SCI) format; and identifying a zone identifier (zone ID) included in the SCI format, wherein the zone ID is related to position information of the second UE (see para. 0154, A RX WTRU may determine a TX-RX distance based on, for example, TX WTRU geographical information (e.g., geographical coordinates or ZoneID) received in an SCI associated with the received PSSCH transmission…A ZoneID may include an identity of a geographical zone that an RX WTRU is located in).
	Regarding claim 19, Lee discloses further comprising: receiving, from the second UE, a sidelink control information (SCI) format related to the PSSCH, wherein: the SCI format includes information indicating whether the PSSCH is: (i) unicast, (ii) groupcast related to a hybrid automatic repeat request acknowledgement (HARQ-ACK) information reporting of a first option, or (iii) groupcast related to a HARQ-ACK information reporting of a second option, the first option corresponds to a PSFCH transmission providing HARQ-ACK information with an ACK or NACK value, and the second option corresponds to a PSFCH transmission providing HARQ-ACK information with a NACK value (see para. 0008, 0111, The WTRU may receive an SCI associated with a PSSCH, para. 0136, 0147, The PSSCH cast type may indicate whether the received PSSCH is unicast or groupcast, para. 0005, 0153, A WTRU may determine a PSFCH resource for an Option 2 Groupcast transmission based on, for example, an ACK and/or a NACK).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US Pub. No. 2021/0314921), in the same field of endeavor as the present invention, disclose feedback control channel configuration for PSFCH.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473